Citation Nr: 0126666	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  97-12 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for tendinitis / 
bursitis and possible ganglion of the right knee, currently 
rated as 10 percent disabling.  

2.  Whether new and material evidence has been presented to 
reopen a claim of service-connection for a psychiatric 
disorder, previously claimed as depression and nervousness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from September 1983 to October 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 letter of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which informed the veteran that her claim for an 
increased evaluation for her right knee disability was 
denied, as evidence of recent treatment for the knee was 
needed.  In an October 1996 statement, the veteran indicated 
that she wished to file a formal notice of disagreement with 
the decision denying her service-connection for neurosis and 
her disagreement with the 0 percent evaluation for bursitis.  
She asked that a Statement of the Case be forwarded to her.  

Thereafter, the RO issued a Statement of the Case on the 
following issues: 1.  Entitlement to an increased evaluation 
for service-connected tendinitis / bursitis in the right 
knee, and 2.  Whether new and material evidence had been 
submitted to the purpose of reopening the claim for service-
connection for situational depression, also claimed as 
depression and nervousness.  The appellant later perfected 
her appeal by filing a timely VA Form 9.  

Pursuant to a rating action of June 1997, an increased 
evaluation of 10 percent was granted for the veteran's right 
knee disability.  This issue will be addressed in the remand 
portion of this decision.  

In February 1999 the Board remanded this matter as the 
veteran had requested a Travel Board hearing.  The Travel 
Board hearing was scheduled for August 9, 1999 and the 
veteran was notified in a letter dated July 6, 1999.  The 
veteran requested that her hearing be canceled and 
rescheduled in July 1999.  The next Travel Board hearing was 
scheduled for April 24, 2001 and a letter dated, March 13, 
2001, notified the veteran.  In a statement, signed April 10, 
2001, the veteran again requested that her hearing be 
rescheduled.  Unfortunately she submitted this statement to 
the Florida Department of Veterans Affairs rather than to the 
RO.  The Florida Department of Veterans Affairs on April 12, 
2001 received this statement.  Hence, the RO did not receive 
this statement until May 24, 2001, one month after the second 
scheduled hearing.  The veteran's request to reschedule her 
second hearing was not within 15 days of the hearing date; 
she did not timely request a new hearing.  The veteran did 
not file the request with proper office, and she did not 
explain why she failed to appear for the scheduled hearing 
and why a timely request for a new hearing date could not 
have been submitted.  See 38 C.F.R. § 20.704(d) (2001).  The 
Board member who would have presided over the hearing 
determined that the hearing was canceled.  Id.  The Board 
will therefore proceed to review the issue on appeal.


FINDINGS OF FACT

1.  The RO denied service connection for situational 
depression (acute and transitory, not a disability)(also 
claimed as depression and nervousness) in March 1992.  The 
veteran did not appeal and the decision became final.  

2.  The evidence added to the record since the March 1992 
denial, to include VA medical records and a July 1997 RO 
hearing transcript, does not bear directly and substantially 
upon the specific matter under consideration, is cumulative 
or redundant, and by themselves or with evidence previously 
assembled is not so significant they must be considered in 
order to decide fairly the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the RO denied entitlement to service 
connection for situational depression (acute and transitory, 
not a disability)(also claimed as depression and nervousness) 
is not new and material, so that the claim is not reopened, 
and the March 1992 decision of the RO is final.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107(a), 5108, 7105(c) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.156(a), 3.303(c), 20.302, 20.1103 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the applicable law clearly states that, a notice 
of disagreement shall be filed within one year from the date 
of mailing of notice of the result of initial review or 
determination.  38 U.S.C.A. § 7105(b) (West 1991 & Supp. 
2001); 38 C.F.R. § 20.302 (2001).  If no notice of 
disagreement is filed the action or determination shall 
become final and the claim will not be thereafter be reopened 
or allowed, except as may otherwise be provided by 
regulations.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2001).  
A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 C.F.R. § 20.1103 
(2001).  

However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, the claim 
shall be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001).  "New and 
material evidence" means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Pursuant to the duty to assist under the new law the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  38 U.S.C. § 5103A(a)(1) (West Supp. 2001).  
However, nothing in this section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C. § 5103A(f) (West Supp. 2001).  

The Board notes that the regulation regarding new and 
material evidence has been revised.  See 66 Fed. Reg. 45,630 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.156(a)).  However, the revised regulation applies to any 
claim to reopen received on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (August 29, 2001).  The effective date rule 
established by 38 U.S.C.A. § 5110(g) prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  As this claim to 
reopen was received on January 22, 1996, prior to August 29, 
2001, the revised regulation is not applicable and the Board 
may not consider the revised regulation.  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001).

The evidence, which was in the file at the time that this 
case was considered by the RO in March 1992, included the 
veteran's service medical records and January 1992 VA 
examination report.  The January 1992 VA examination 
diagnosis was situational depression.  

The evidence submitted since the March 1992 denial include VA 
hospitalization and outpatient treatment records and a July 
1997 RO hearing transcript.  In October 1995 the veteran was 
hospitalized and the diagnosis was acute stress disorder.  
The VA outpatient treatment records, dated October 1995 to 
October 1997, show that the veteran was seen for acute stress 
reaction, an adjustment disorder with anxious mood, 
depression, anxiety, somatization disorder, dissociative 
disorder.  At the July 1997 RO hearing the veteran testified 
that her depression began while in service after her friend 
hung himself and it was said that as the girlfriend she 
caused it.  She reported that after the incident she talked 
to a counselor and that she was put in the psychiatric ward.  
The veteran indicated that after the military she saw a 
private counselor in Augusta, Georgia, however she was unable 
to remember the counselor's name.  She stated that she was 
currently receiving Social Security Insurance benefits.  The 
veteran testified that she was currently being seen for 
psychiatric problems and was on medication.  

After a careful review of the evidence of record, it is found 
that the additional evidence, which the veteran has 
submitted, is not "new and material."  Accordingly, his claim 
is not reopened and the March 1992 decision of the RO remains 
final.  

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The January 1992 VA 
examiner stated that even though the veteran appeared to be 
depressed he did not think that she really had a definite 
depressive neurosis.  She was situationally crippled and 
consequently appeared to be moderately depressed.  The VA 
examiner considered that the veteran did not have any real 
psychiatric problems but had some financial and other 
situational problems, which needed handling.  

The evidence presented since the last disallowance revealed 
the same conclusions as the evidence presented prior to March 
1992.  The July 1997 VA neurology examination report revealed 
significant attentional/concentration difficulties likely 
reflecting ongoing anxiety.  Thus, measures of other 
cognitive domains were inconsistent and unreliable.  It was 
noted that the veteran's past head trauma did not involve any 
loss of consciousness or retrograde or post traumatic 
amnesia.  The neurological evaluation concluded that her 
cognitive functioning was within normal limits.  The MRI and 
CAT scans were read as normal.  The veteran's panic and 
anxiety complaints likely interfere with adequate performance 
or neuropsychological assessment.  Her anxiety was in 
reaction to difficult situational circumstance.  Consistent 
with this conclusion were 2 past psychiatric evaluations 
which attributed her emotional difficulties to an adjustment 
reaction.  Also apparent were character traits, which 
interfere with her optimum adjustment.  

Prior to March 1992 the diagnosis was situational depression 
and subsequent to the last final disallowance the diagnosis 
was acute stress disorder.  When the claim was denied in 
March 1992 the veteran did not have a neurosis or psychosis.  
Nothing has changed, the evidence submitted since the last 
final disallowance concluded that her anxiety was in reaction 
to difficult situational circumstances.  Although some of the 
evidence submitted subsequent to the March 1992 RO denial was 
not previously submitted it is cumulative and redundant.  
This evidence does not bear directly or substantially upon 
the specific matters under consideration and by itself or in 
conjunction with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for a psychiatric disorder, 
previously claimed as depression and nervousness, the benefit 
sought on appeal must be denied.


REMAND

The VA last examined the veteran, with regard to tendinitis / 
bursitis and possible ganglion of the right knee, in April 
1997.  Since it has been over four years since the last 
examination the Board feels that a more recent examination is 
necessary.  The fulfillment of the statutory duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination so that the evaluation of the claimed 
disability will be a fully informed one.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 
Vet. App. 377 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992); Green v. Derwinski, 1 Vet.  App. 121, 124 
(1991); VAOPGCPREC 11-95.  In several decisions concerning 
claims for increased disability ratings, the Court has held 
that a new VA examination was required because the most 
recent examination report of record was too old to provide an 
accurate assessment of the current level of the claimant's 
disability.  See Caffrey v. Brown, 6 Vet. App.  at 381; 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Proscelle, 
2 Vet. App. at 632.  

Accordingly, this case is REMANDED for the following:  

1.  The veteran should be afforded a VA 
examination to determine the severity of 
her tendinitis / bursitis and possible 
ganglion of the right knee.  

2.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of the claim.  See 38 
C.F.R. § 3.655(b) (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all tests, reports or special 
studies, appropriate corrective action is 
to be implemented.

4.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 


